DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

      BARBARA J. CHAMPAGNE f/k/a BARBARA J. ROMANOW,
                        Appellant,

                                    v.

                 THE BANK OF NEW YORK MELLON,
                            Appellee.

                              No. 4D16-2172

                          [December 7, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Martin    H.    Colin,    Judge;   L.T.    Case    No.
2012CA018559XXXXMB.

  Kendrick Almaguer and Arthur E. Alves, II, of The Ticktin Law Group,
PLLC, Deerfield Beach, for appellant.

  Marjorie H. Levine of Clarfield, Okon & Salomone, P.L., West Palm
Beach, and Jacqueline J. Brown of McCabe, Weisberg & Conway, LLC,
West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.